Citation Nr: 1622380	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for depression and anxiety, to include as secondary to a service-connected facial scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing at the New Orleans, Louisiana Regional Office (RO) in February 2013.  A copy of that transcript has been associated with the claims file.

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

An increase in the severity of the Veteran's generalized anxiety disorder has been attributed by competent evidence to his service-connected facial scar.


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety disorder have been met based on aggravation of a pre-existing disorder due to a service-connected facial scar.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R.  
§§ 3.303, 3.304, 3.310 (2015).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant case, the Veteran contends that his claimed psychiatric disorder is due to his service-connected facial scars resulting from removal of basal cell carcinoma, which cause him embarrassment, stress, and anxiety.  See e.g., February 2013 hearing testimony.

The Veteran had basal cell carcinoma in service on his temple which had to be excised and cauterized.

January 1979 private treatment records show an impression of depressive neurosis.  

The Veteran has consistently complained that his scars have been a source of stress since he claimed in March 1985 that his scars caused him "mental anguish" and stated he was taking nerve pills in May 1985 at a VA hearing.  

In March 2010, E.M., Psy.D. stated that she had conducted an assessment of the Veteran who reported depressed mood, anhedonia, anxiety, irritability, anger, insomnia, lack of positive self-esteem, suicidal ideation, decreased appetite, fatigue, feelings of worthlessness, and psychomotor retardation.  She noted that these symptoms "appeared to be secondary to his service connected disability of skin cancer and facial scarring secondary to the cancer."  

At an October 2010 VA examination, the examiner stated that she could not determine whether the Veteran's psychiatric disorder was related to his-service connected facial scars without resorting to mere speculation.

The Veteran was afforded a new VA examination in March 2014.  The examiner gave the Veteran diagnoses of generalized anxiety disorder (GAD) and adjustment disorder with depressed mood, and stated that while the Veteran had been treated for major depressive disorder in the past, that he did not have a current diagnosis of depressive disorder.  Overall, the examiner opined that it is at least as likely as not that the Veteran's current diagnosis of GAD is the same diagnosis that is documented as depressive neurosis in 1979 and noted in somatic complaints (fainting, chest pain, vomiting, nervous stomach, insomnia) in his service induction examination in 1968.  The examiner stated that it is at least as likely as not that after the Veteran's first wife left him during service and he endured many facial surgeries to remove skin cancer, that his pre-existing anxiety was aggravated.  The examiner also noted that the Veteran's adjustment disorder is not due to his service, and that his psychiatric disorders are not due to his facial scar alone but also due to chronic pain and losing his business in 2001; however his GAD is in part aggravated by his obsession about receiving entitlement to benefits from his scar.

The Board finds that the March 2014 VA examiner's opinion, especially when taken together with the March 2010 opinion is highly probative.  The opinion is consistent with the other evidence of record and is supported by a detailed rationale that the Veteran's service-connected facial scar aggravates the Veteran's GAD, although the examiner acknowledged that there are multiple factors that aggravate the Veteran's GAD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion.  Accordingly, service connection for GAD is warranted, and the appeal is granted.  While the Board notes the Veteran's contended assault to his knees was not discussed in the report, this is because it was not raised by the Veteran himself during the examination; and nonetheless, service connection for a psychiatric disorder, GAD, is being granted, which is the benefit being sought by the Veteran regardless of the origin of entitlement.  

The Board notes that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310(b).  In the instant case the March 2014 VA examiner has determined that aggravation occurred based on medical evidence.  The rating activity, however, is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Because the Board does not assign ratings in the first instance, 38 C.F.R. § 3.310(b) is interpreted to permit the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.  In that regard, the Board notes that service connection is being granted, and while the evidence is highly suggestive that the Veteran's GAD pre-existed service, given that the Veteran is presumed sound upon his entry into service, the evidence does not currently meet the standard to rebut this presumption by showing that it "clearly and unmistakably" pre-existed service.  Notwithstanding, regardless of whether the GAD pre-existed service, it was subsequently aggravated by the Veteran's service-connected scars.  Whether the Veteran's GAD pre-existed service may factor into the Veteran's disability rating and be a question for the RO to address when determining the Veteran's baseline severity and then assigning a disability rating.  


ORDER

Entitlement to service connection for generalized anxiety disorder, based on aggravation of a pre-existing disorder due to service-connected facial scar, is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


